PS8A
                                   United States Probation Office
                                      For the District of Utah

                         Report on Defendant Under Pretrial Supervision

Name of Offender: Patrick J. Abbott                    Docket No.: 2:20CR00382-001

Name of Judicial Officer: Honorable Jared C. Bennett
                          U.S. Magistrate Judge

Date of Release: September 16, 2020 (Southern District of Texas)

On September 16, 2020, the defendant was released after appearing on a charge of Wire Fraud, under
the following conditions:

The defendant must:
   • Submit to supervision by and report for supervision to the Pretrial Services
   • Continue or actively seek employment.
   • Surrender any passport to Pretrial Services
   • Not obtain a passport or other international travel document.
   • Abide by the following restrictions on personal association, residence, or travel: Harris and
      surrounding counties. Travel to Salt Lake City, Utah for court purposes. Outside travel to be pre-
      approved by the U.S. Probation Office.
   • Avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in
      the investigation or prosecution, including: codefendant or coconspirators
   • Get medical or psychiatric treatment: as determined by Pretrial Services
   • Not possess a firearm, destructive device, or other weapon.
   • Not use alcohol excessively.
   • Not use or unlawfully possess a narcotic drug or other controlled substances defined in 21
      U.S.C. §802, unless prescribed by a licensed medical practitioner.
   • Participate in a program of inpatient or outpatient substance abuse therapy and counseling if
      directed by the pretrial services office or supervising officer
   • Submit to location monitoring as directed by the pretrial services office or supervising officer
      and comply with all of the program requirements and instructions provided.
          o You must pay all or part of the cost of the program based on your ability to pay as
             determined by the pretrial services office or supervising officer.
   • Report as soon as possible, to the pretrial services office or supervising officer, every contract
      with law enforcement personnel, including arrests, questioning, or traffic stops.
   • GPS Monitoring stand alone. Maintain or actively seek verifiable employment. Resume an
      educational program. If receiving disability benefits, provide proof to the U.S. Probation Office.
      No use of phone/text/email/mail/internet in connection with the GEMS, Mypharmaguy, or 2D
      Global, or in connection with the sale/distribution of PPE products. Comply with court
      obligations in Harris County. Report contact with law enforcement. No commission or arrests
      for additional crimes. Understand when released from federal custody, defendant will be sent to
      Harris County custody to resolve the open warrant.
PS8                                                                                        Patrick J Abbott
D/UT 12/16                                                                               2:20CR00382-001

The defendant was released in the Southern District of Texas by United States Magistrate Judge, Dena
Hanovice Palermo, under the above conditions on September 16, 2020. He appeared before Your
Honor on December 17, 2020 and was allowed to remain on supervision under the same conditions. He
has been supervised by Pretrial Services in the Southern District of Texas since that time.

On January 29, 2021, the Assistant U.S. Attorney assigned to the defendant’s case notified this officer
of potential violations. On October 6th and 26th of 2020, the defendant appeared to be posting on the 2D
Global website (the government provided screen shots indicating this). Also, according to the
government, the defendant attempted to contact one of the victims twice by phone and once by text
after his release in the Southern District of Texas (this allegedly took place in October of 2020).

This conduct is in clear violation of the above-stated conditions. The supervising officer in the
Southern District of Texas has agreed to speak to the defendant about these violations and notify him of
the Court’s awareness through this report. At this point, the supervising officer is not requesting any
formal action take place and that the defendant be allowed to continue on supervision with the warning
that further violations could result in revocation of his release.


If the Court desires more information or another course of action, please contact me at 801-680-1566.

                                                              Respectfully submitted,


                                                              ______________________________
                                                       By     Annie Carr
                                                              U.S. Pretrial Services Officer
                                                              Date: February 1, 2021


THE COURT:
☐
X Approves the request noted above
☐ Denies the request noted above
☐ Other

                                                       ___________________________
                                                       Jared C. Bennett
                                                       U.S. Magistrate Judge
                                                              February 2, 2021
                                                       Date: ______________________
